Parker, J.
1. An order confirming a sale, where there is no adjudication as to priorities, but merely a finding that the proceedings .for the sale were regular and in accordance with the order for sale, is not a final order,and an appeal from it will not lie.
Follett & Kelley, and F. W. Browne, for Plaintiff in Error.
Wilby & Wald, contra.
2. The recital in the journal entry of the court of insolvency that notice of appeal was given by a trustee who wished to appeal in his trust capacity and therefore is not obliged to give bond, is not a compliance with Revised Statutes 6408 requiring that notice of appeal must be given in writing, inasmuch as it does not appear affirmatively that the notice referred to in the journal entry was in writing. In this holding the court follows the decision in Willis, Adm’r. v. Willis, a case from Washington C. H., decided by the circuit court for the second circuit and affirmed in the supreme court without report, 57 Ohio St., p. 668, where the question presented here was the only question made.
3. In the case at bar another journal entry contained the recital what an oral notice of appeal was given. The court ^old that this, on its face, was not a compliance with the statute.
Both judgments of common pleas in dismissing appeals from the court of insolvency, affirmed.